Citation Nr: 0029630	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  94-26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher initial evaluation for low back pain 
with sciatica, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1985 to 
April 1992, and for a prior period of 4 months and 2 days for 
which the exact dates have not been verified from the record.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
granted for low back pain with sciatica and a 10 percent 
disability evaluation was assigned under Diagnostic Code 
5295.  The veteran has indicated disagreement with the 
initial assigned evaluation.  

The record indicates that appeals were initiated as to claims 
for service connection for a left knee disorder and for a 
hearing loss disability, and an appeal was perfected with 
regard to a claim for an increased (compensable) evaluation 
for migraine headaches.  All of these issues arose from the 
October 1992 rating decision.  However, the appeals with 
regard to the above noted issues were withdrawn at the time 
of a personal hearing in September 1994.  Thus, the only 
issue remaining before the Board is that of an increased 
evaluation for low back pain with sciatica.  


REMAND

Having reviewed the record, the Board has determined that 
additional evidentiary development is needed prior to the 
adjudication of the claim on appeal.  Specifically, the 
record indicates that the veteran's most recent VA 
examination for compensation purposes was conducted in 1994.  

During the veteran's personal hearing it was noted that the 
RO had scheduled the veteran for rating examinations and that 
he had failed to report.  The veteran explained, essentially, 
that he had been moving and was involved with his job.  He 
went on to state that if another examination was scheduled he 
would report for it.  He was advised that on an initial claim 
if he failed to report for the examination he would be 
evaluated on the basis of the evidence of record.  

On remand, the veteran will be afforded a VA orthopedic 
examination for the purpose of determining the current degree 
of impairment associated with his service-connected low back 
pain with sciatica (rated as lumbosacral strain under 
Diagnostic Code 5295), and the examiner will have the 
opportunity to provide information regarding the degree of 
functional loss associated therewith, in accordance with the 
provisions of  DeLuca v. Brown, 8 Vet.App. 202 (1995).  In 
addition, the examiner will be asked to provide an opinion as 
to the nature of the relationship between the service-
connected low back pain with sciatica and the veteran's post-
service diagnosis and treatment for discogenic disease in the 
lumbar spine.  

On remand, the RO will also have the opportunity to obtain 
additional VA and private treatment records.  The veteran has 
reported medical treatment at a VA facility in Sepulveda, CA, 
since 1992, and it appears that the record does not include 
VA treatment records dated after 1996.  In addition, the 
veteran has indicated private treatment by a Dr. Flagg.  On 
remand, additional pertinent records will be sought from both 
VA and private sources.  

Additionally, in a recent decision, the United States Court 
of Appeals for Veterans' Claims (Court) held that, where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged ratings," 
must be considered. Fenderson, supra.  The Court found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection (in this 
case, the date of claim), as well as a prospective rating. 
Id.  Thus, the RO must consider whether staged ratings are 
warranted by the evidence and the veteran must be informed of 
the possibility of the assignment of staged ratings during 
the appeal period.


Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of medical 
treatment he has received for his 
service-connected low back pain with 
sciatica in recent years.  Upon obtaining 
the appropriate authorizations, the RO 
should contact all named caregivers and 
facilities in order to request copies of 
the veteran's treatment records.  In 
particular, the RO should attempt to 
obtain records from a Dr. Flagg, who has 
reportedly treated the veteran for back 
problems.  In addition, the RO should 
contact the VA medical facility in 
Sepulveda, CA, in order to request copies 
of the veteran's treatment records from 
1996 to the present time, apart from 
those records which have already been 
associated with the claims folder.  The 
veteran should be notified that his 
failure to cooperate with the RO's 
request for information would preclude 
meaningful development with regard to his 
claim.  

2.  The RO should schedule the veteran 
for an orthopedic examination for the 
purpose of determining the degree of 
impairment associated with the service-
connected low back disability.  All 
special tests and studies, to include x-
rays, should be conducted as indicated, 
and all objective findings should be 
noted in detail.  The examiner should 
provide a diagnosis for the currently 
manifested low back disability.  The 
examiner is asked to identify the 
symptomatology and/or functional loss 
which may be attributed to the service-
connected back disorder which is 
characterized as low back pain with 
sciatica and which is rated according to 
the criteria for lumbosacral strain.  The 
examiner should indicate whether or not 
the service-connected low back pain with 
sciatica is productive of the following: 
muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, 
in a standing position, osteoarthritic 
changes, narrowing or irregularity of 
joint space, abnormal mobility on forced 
motion, listing of the spine, or positive 
Goldthwaite's sign.

In addition, the examination should 
include thorough range of motion testing.  
All lumbar spine ranges of motion should 
be reported in degrees, and the examiner 
should indicate what is normal range of 
motion. Functional limitations are to be 
identified, to include indication as to 
whether any of the following are 
manifested:  less movement than normal, 
more motion than normal, weakened 
movement, excess fatigability, 
incoordination, or pain on movement.  If 
the veteran's back disability is 
characterized by pain, the examiner 
should indicate if any additional 
limitation is likely the result of pain 
on use or during flare- ups.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effect the back disability has upon the 
veteran's daily activities.   See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Finally, the examiner should provide an 
opinion as to the nature of the 
relationship between the service-
connected back disorder (low back pain 
with sciatica) and the current diagnosis 
of lumbar spine discogenic disease which 
is shown in the VA outpatient treatment 
records.

Complete rationales should be provided 
for any opinions given or conclusions 
reached.  The claims folder and a copy of 
this remand should be provided to the 
examiner.  

3.  The RO should specifically advise the 
veteran of the need to report for the 
examination and that his failure, without 
good cause, to report for such 
examination or reexamination, will result 
in the claim being rated on the evidence 
of record.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original claim, the 
claim shall be rated on the basis of the 
evidence of record.  

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the VA examination report does 
not contain all of the requested findings 
and/or opinions, it should be returned 
for completion.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim for a higher 
initial rating based on all of the 
evidence which is now of record, to 
include consideration of the potential 
for "staged" ratings, in light of the 
holding in Fenderson, supra.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	STEVEN L. COHN 
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


